Fourth Court of Appeals
                                      San Antonio, Texas
                                             April 24, 2014

                                          No. 04-14-00281-CV

                               IN RE VERANO LAND GROUP, LP

                                   Original Mandamus Proceeding 1

                                                ORDER

Sitting:         Sandee Bryan Marion, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

        On April 23, 2014, relator Verano Land Group, LP filed a petition for writ of mandamus
and motion for emergency relief. The panel has considered the motion for emergency relief and
it is DENIED. The petition for writ of mandamus remains pending before the court.

           It is so ORDERED on April 24th, 2014.                               PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court




1
 This proceeding arises out of Cause No. 2012CI01753, styled Fulbright & Jaworski, LLP v. Verano Land Group,
LP, pending in the 288th Judicial District Court, Bexar County, Texas, the Honorable Cathleen M. Stryker
presiding.